The judgment is affirmed, for the reasons expressed in the opinion of Mr. Justice Colie for the Supreme Court.
As to the admission of evidence of a retroverted uterus, we deem it well to point out that, in answer to the demand for particulars of "permanent injuries," plaintiffs said: "Severe pains in the abdomen and head and nervousness and *Page 188 
ankles." We agree with the Supreme Court that in the circumstances there was no prejudicial error in the admission of the challenged evidence.
With respect to the contention that there was error in the refusal to strike out the testimony of a medical witness that was based upon a mere possibility, we prefer not to rest the rejection of the point upon the ground taken by the Supreme Court, namely, that the amount of the verdict negatives the idea of harmful error, but rather upon the ground that the reason advanced here is untenable. It is argued that the ruling was harmful because it deprived appellant "of the privilege of attacking the credibility of the entire case submitted by plaintiffs."
The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, PARKER, CASE, DONGES, HEHER, PORTER, DEAR, WELLS, HAGUE, THOMPSON, JJ. 10.
For reversal — RAFFERTY, DILL, JJ. 2.